BY ORDER OF
THE COURT:
Pursuant to the approval of the Florida Supreme Court by Administrative Order dated December 19, 1995, the court hereby establishes the following procedures for implementation of appellate mediation and case management effective July 1,1996:
1.The court may direct the parties or attorneys for the parties to appear before the court, a judge of the court, or a conference officer appointed by the court for mediation or case management conference to consider possibility of settlement, simplification of issues, and such other matters as may aid the parties or the court in disposition of the case. The court, judge, or conference officer may make an order that:
(1)recites the action taken at the conference including any agreements made by counsel as to any of the matters considered;
(2) limits the issues to those not disposed of by agreement of counsel; or
(3) sets forth the procedure and time limits for conducting mediation as directed by the court in light of the particular circumstances of each case. With the consent of all parties, mediation may be conducted by a private mediator selected by the parties and approved by the court at the cost of the parties.
2. When entered, such order controls the subsequent proceeding, unless modified by the court to prevent manifest injustice. All proceedings involving appellate mediation shall be confidential.
3. Attorneys for appellants whose cases are subject to consideration for mediation shall serve upon the Mediation Officer, in accordance with directions from the Mediation Officer, a Preliminary Mediation Information form, which form will be sent to those attorneys for completion after the notice of appeal is filed with the court.